Citation Nr: 0731690	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to January 17, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The June 2002 rating decision granted service connection for 
PTSD and assigned a 50 percent disability rating, effective 
September 19, 2001.  In June 2003, the veteran perfected an 
appeal with respect to the 50 percent disability rating.  A 
May 2007 rating decision increased the veteran's disability 
rating to 70 percent, effective January 17, 2007.  In June 
2007 and July 2007, the veteran submitted signed statements 
indicating that he was satisfied with the current 70 percent 
disability rating, but that he wished for an earlier 
effective date.  Therefore, the issue of entitlement to a 
rating in excess of 50 percent is still on appeal for the 
period from September 19, 2001, to January 16, 2007.  

In October 2005, the Board denied the veteran's claim of 
entitlement to a disability rating in excess of 50 percent 
for PTSD.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In June 2006, 
the veteran and VA filed a Joint Motion for Remand for the 
Board to provide adequate reasons and bases for its denial of 
the veteran's claim, to discuss the impact of the veteran's 
GAF scores, and to address the applicability of 38 C.F.R. §§ 
4.3, 4.7, and 4.21.  In June 2006, the Court vacated the 
September 2005 decision and remanded the case to the Board 
for further development.  In October 2006, the Board remanded 
this case for additional development, and the case has been 
returned for further appellate review.


FINDING OF FACT

Manifestations of the veteran's PTSD include occupational and 
social impairment, deterioration of personal hygiene, near 
continuous depression or panic that affects his ability to 
function independently, difficulty concentrating, feelings of 
hopelessness, and loss of interest in things that he used to 
enjoy.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met for the period before January 17, 2007.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  These requirements have been inferred to apply to 
increased rating claims as well.  For the reasons described 
below, an increased rating is being granted and an effective 
date will ultimately be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, the veteran's PTSD is rated under 
38 C.F.R. § 4.129, Diagnostic Code 9411, and is evaluated as 
50 percent disabling under the General Rating Formula for 
Mental Disorders.  This Formula provides a 50 percent 
disability rating where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  

According to an October 2001 VA social worker's note, the 
veteran has felt depressed 98 percent of the time since 
leaving Vietnam.  He stated that he sometimes did not eat for 
two or three days and that he did not get hungry.  He usually 
held several jobs at once, sometimes four jobs.  He went from 
one job to another, taking night shifts so that he did not 
have to sleep through the night.  He reported having 
flashbacks when trying to sleep at night.  He usually napped 
one and a half hours at a time, or sometimes a few hours 
between jobs.  He could sleep better during the day than at 
night.  He dreaded weekends, so he worked part-time jobs 
every other weekend.  The veteran reported being married many 
years ago, but he divorced.  He has had no serious 
relationships.  He reported getting jumpy if people got too 
close to him.  The veteran tried to keep busy so he did not 
have to experience thoughts of Vietnam.  He began to feel 
even more depressed if he did not keep busy.  He reported 
having few friends.  He lived in a renovated cabin that he 
had originally used as a summer retreat.  His only current 
interest was in auto-racing.  At times, he felt hopeless 
about his life.  He denied suicidal thoughts, intent, or 
plan.  

The veteran was given a PTSD evaluation by VA in January 
2002.  He indicated that he had never received in-patient or 
out-patient treatment for psychiatric problems.  He was 
married in 1970, and this marriage lasted 30 days.  He 
indicated that his family stopped communicating after his 
mother died in 1988.  He had a couple of friends and a family 
with whom he felt close and had gone fishing.  He spent most 
of his time walking around the house and watching television.  
He was recently laid off of one of his jobs and had taken a 
job driving cars from Minneapolis for a friend who owns a car 
dealership.  He gave up drinking 15 years earlier.  He denied 
having problems controlling his anger.  The veteran indicated 
that he was depressed all of the time.  While he denied 
having suicidal thoughts, he indicated that he wondered what 
he was doing here.  He lacked a sense of his future and did 
not know what his goals were.  When he was not working, he 
felt like he had too much time on his hands and worried and 
felt helpless because he did not know how he would pay the 
bills.  He did not know if his memory was worse than anyone 
else's.  He denied hallucinations and obsessive or 
ritualistic behavior.

The veteran indicates that he had nightmares about Vietnam, 
and that he could remember these nightmares about three or 
four times per month.  He generally awakened after two or 
three hours of sleep and then required several hours to 
return to sleep.  He had distressing thoughts and flashbacks 
about Vietnam about three or four times per week.  He gets 
startled by firecrackers, and certain smells take him back to 
Vietnam.  He avoided conversations about Vietnam and avoided 
shows about war.  He reported having concentration problems 
because he would get distracted by thoughts of Vietnam.

The veteran was pleasant and cooperative, and he was neatly 
and appropriately dressed.  The quality and speed of his 
speech were normal, and his speech was coherent, rational, 
and relevant to questions.  His mood and affect were normal.  
There were no peculiar mannerisms or behaviors.  There was no 
evidence of psychosis or intellectual deficits.  

Psychological testing indicated that the veteran suffered 
from significant depression, including low energy, low self-
esteem, loss of confidence in his own decisions, and 
dysthymia.  He was also quite distrustful of others, and felt 
generally alienated from society and family.  He tended to 
keep his interpersonal relationships on a superficial level 
with most people.  He used repression to avoid awareness of 
painful and unacceptable feelings and thoughts.  He expressed 
anger in a passive manner.  Testing also indicated a high 
level of PTSD symptom endorsement.  The veteran was assigned 
a GAF score of 50.  He declined suggestions that he pursue 
evaluation for medication, as he did not like taking drugs.  
He was not interested in attending support groups, as he had 
once shared combat stories with another veteran and had felt 
worse afterwards.  

Three letters written by the veteran's friends were received 
by VA in January 2002.  The first of these letters was from 
someone who had known the veteran for more than twenty years.  
She noted the veteran's dislike of fireworks and war movies, 
and his poor sleep habits.  She also noted that the veteran 
was a workaholic.  

The second letter was from a man who had known the veteran 
for 27 years and had been his roommate for many of those 
years.  This friend noted that the veteran would jump out of 
bed swinging if someone walked into his room to wake him.  He 
noted that the veteran was very moody when he was not busy.  
He stated that the veteran had many jobs over the last few 
years but did not seem to keep them long.  He noted a great 
lack of concentration and low energy levels.  He did not 
complete projects he started and he did not handle stress 
well.  The friend also noted that the veteran had not seen 
his sister and one brother since 1988 and had seen his other 
brother once or twice in that same period.  He noted that the 
veteran was not good at keeping relationships and that he 
kept people at more of a distance.  The friend also stated 
that the veteran was worse around the holidays and would sit 
in his room a lot by himself.  He also noted the veteran's 
avoidance of war movies and fireworks.  He had noticed that 
the veteran never sat with his back to a door or window.  He 
had also heard the veteran yell in his sleep and had seen him 
get up at night all pale and sweaty.  

The veteran's friend also observed that the veteran's 
personal hygiene had gotten poor.  He stated the veteran 
never brushed his teeth and that he quit wearing his top 
dentures several years ago.  He never combed his hair and 
instead just put on a hat when he went out.  He noted that 
the veteran sometimes got to looking like a bum and that he 
very often wore the same clothes for a week at a time.  He 
noted that the veteran did not clean his room and that he 
collected drawers full of ink pens.  He also kept every scrap 
of paper he got.

The third letter was from a friend who considered the veteran 
to be an uncle to her.  She noted that she was told not to go 
into the veteran's room to awake him.  She said that he would 
not go to fireworks displays.  She also noted that they were 
always careful to change the channel if the veteran came into 
the room when a military documentary or newscast about the 
war was on.  She also noted that the holidays were a 
difficult time for the veteran.

The veteran had another VA examination in December 2003.  He 
reported that, from August to November 2003, he was driving a 
truck over the road.  He decided to give this occupation up 
for safety reasons, as flashbacks had been interrupting his 
concentration and made him very nervous.  Before this job, 
the veteran had been doing car sales on and off for two 
years.  He stated that his problems with concentration and 
flashbacks made it difficult for him to do the work on the 
computer that was needed for sales.  He was not having 
trouble dealing with customers, but he did have some 
difficulty with small talk.  His boss told him that he was 
fired because his sales were low.  After he quit his over the 
road trucking job, he returned part-time to the car 
dealership.  

The veteran reported having had no significant romantic 
relationships since his divorce in 1970.  He stated he was 
afraid of them because he was jumpy.  He also explained that 
he was unable to have anyone walk into his bedroom while he 
was sleeping and cited his flashbacks as another reason for 
avoiding romantic relationships.  The veteran stated that he 
had some good friends who are closer to him than his family.  

He stated that he went to the races and watched them on 
television.  He used to go hunting and fishing, but his best 
hunting companion passed away a couple of years earlier.  He 
stated he had no trouble controlling his temper.  He stated 
that he was depressed daily and that he would break down and 
cry.  He stated this would happen when he was driving for his 
over the road job and that he would have to pull over and 
collect himself.  He stated that he never made a suicide 
attempt, but he felt he had gotten close.  He stated he would 
get up in the morning and wondered why he got up.  He 
reported no history of self-inflicted pain.  He reported no 
manic episodes and no hallucinations.  He stated that he had 
some memory problems, such as difficulty remembering names, 
but did not feel his memory was a significant problem.  He 
reported no compulsive behaviors and no problems with 
gambling addiction.  He stated he was anxious and would get 
jumpy and had a feeling in his stomach that he was going to 
"get it, as he did from his father."  He indicated that he 
felt anxious if he heard a noise or if his back was to the 
door.  He reported no panic episodes.

The veteran reported that he lacked enjoyment in almost 
everything since returning from Vietnam.  He reported feeling 
close to his friends but not to his family.  He stated that 
he did have restricted range of affect, as he would not allow 
himself to feel love.  He indicated that when asked if he 
felt he will die early, he hoped on most days that he would 
die early.  He stated that he asked himself what the purpose 
was in his life.  He indicated his attitude in general was 
worse than it was at his last examination.  He stated that he 
used to enjoy fixing things but that he no longer cared.  

The veteran was pleasant and cooperative and neatly and 
appropriately dressed.  The qualify and speed of his speech 
were normal, an his speech was coherent, rational, and 
relevant to questions.  His mood and affect were normal.  
There were no peculiar mannerisms or behaviors.  There was no 
evidence psychosis or of intellectual deficits.  

Psychological testing indicated the veteran was expressing a 
high level of depressive symptoms, including low self-esteem, 
dysthymia, mental dullness, psychomotor retardation, and 
brooding.  He tended to feel alienated from most of society 
and was generally distrustful of other people.  He was more 
likely to harbor anger and resentment towards others.  He 
tended to worry and ruminate excessively, and he reported a 
high level of anxiety symptoms.  He also indicated a high 
level of PTSD symptoms endorsement.  He was assigned a GAF 
score of 50. The examiner stated that the veteran's intrusive 
memories of Vietnam and their disruption to his concentration 
appeared to have interfered with his ability to sustain 
fulltime employment.  

In November 2006, one of the veteran's former employers wrote 
a letter to VA explaining the terms of the veteran's 
employment.  The employer stated that the veteran had worked 
there on and off for several years and that he was laid off 
due to a need to cut expenses.  The employer noted that the 
veteran frequently came to work looking disheveled and 
unkempt.  He often looked as if he had slept in his clothes 
and wore the same clothes for up to a week at a time.  He 
continually came to work without having performed the 
simplest personal hygiene and grooming tasks, including 
shaving and brushing his hair.  He was often observed sitting 
and just staring out a window.  On more than one occasion, he 
was found sleeping while on duty.  The employer stated that 
these behaviors influenced their decision to release the 
veteran when the need to cut expenses became apparent.  In 
the employer's view, the veteran was not capable of 
completing his job duties, including interacting with 
customers.  

In November 2006, the veteran's friend and roommate submitted 
another letter discussing how the veteran's condition had 
worsened over the last few years.  He stated the veteran does 
not go into social settings and does not develop personal 
relationships.  He stated that the veteran does not let 
people get close and seems to push people away.  The 
veteran's friend noted that the veteran goes into his room 
whenever they have company and that a lot of times the 
veteran just seems to stare off into space.  The veteran 
seemed very distant and withdrawn, and he was easily startled 
by loud, sudden noises.  He noted that the veteran eats very 
little and sometimes goes one or two days without eating, and 
that the veteran has lost weight.  His friend also noted that 
the veteran's sleeping habits are very restless.  

The veteran's friend also noted that the veteran sometimes 
spends 12-14 hours in bed, and that he awakens at night and 
wanders around.  He noted that the veteran will leave his 
mail lay and sometimes never opens it.  He also stated that 
the veteran will put things away and does not remember where 
or if he even had something to begin with.  He could read 
things but not comprehend them.  He used to start projects 
and never finish them, but now he rarely starts anything.  
His personal hygiene was also deteriorating.  He could go 
weeks without showering.  He put the same clothes on and wore 
them for a week or more.  He had not used a toothbrush or 
comb for a couple of years and he did not shave often.  He 
did not wear his top dentures anymore.  He also had about 20 
or 30 jobs over the past seven to eight years.  

Based on this evidence, the Board believes that a 70 percent 
disability rating is warranted for the entire period that is 
contemplated by this appeal.  One factor that the Board 
believes supports a 70 percent disability rating is the fact 
that the veteran was married for one month in 1970 and has 
not had a serious relationship since.  The Board further 
notes the veteran's nonexistent relationship with two of his 
siblings and that he has only seen his other brother one or 
two times since 1988.  While the veteran does have some 
friends, the VA examination reports indicate that the veteran 
tends to keep interpersonal relationships on a superficial 
level with most people.  

There is also evidence of significant occupational impairment 
for the entire period of this appeal.  The veteran has 
reported that he often holds down two to four jobs at a time 
as a way of not having to experience thoughts of Vietnam.  He 
reported going from one job to the next and sometimes 
sleeping for a couple of hours in between.  It appears, 
however, that he is unable to hold down any single job for 
long.  He has also testified that he quick his job driving 
trucks because flashbacks, anxiety, and depression make it 
unsafe for him to drive.  The November 2006 letter from the 
veteran's most recent employer states that the deterioration 
of the veteran's personal hygiene, his tendency to sit and 
stare out a window, and his falling asleep on more than one 
occasion were factors that led to his firing.  The December 
2003 VA examination report notes that intrusive memories of 
Vietnam disrupt his concentration and appear to have 
interfered with his ability to sustain fulltime employment.

While the medical evidence of record does not specifically 
note suicidal ideation, the January 2002 examination report 
notes that the veteran indicated that he wonders what he is 
doing here.  It also notes that the veteran lacks a sense of 
his future and does not know what his goals are.  The 
December 2003 examination report states that the veteran 
feels he has gotten close to attempting suicide.  The veteran 
also wonders why he gets up every morning and has said that, 
most days, he hopes he will die early.

With respect to ritualistic behavior, the veteran's roommate 
reported that the veteran collects ink pens, and that he has 
drawers full of them.  He also noted that the veteran keeps 
every scrap of paper he gets.  

The veteran has also demonstrated near continuous panic or 
depression, affecting his ability to function independently.  
The veteran often goes two or three days without eating, and 
he does not appear to notice when he does this.  The 
veteran's roommate has also observed that the veteran leaves 
his mail lying around and sometimes never opens it.  
Increased memory loss and problems with concentration have 
been noted as well.  While the veteran used to have 
difficulty completing tasks, he now rarely even begins 
performing them in the first place.  The Board also notes 
that the veteran has been assigned GAF scores of 50 during 
this period, indicating serious symptoms.   

The Board has considered whether a 100 percent disability 
rating would be appropriate for the period that is on appeal.  
However, other than his inability to maintain minimal 
personal hygiene, which is commented on by both his roommate 
and his former employer, the Board does not find that the 
veteran suffers from total occupational and social 
impairment.  Even with all of his interpersonal difficulties, 
he does have a few friends.  And even though the veteran's 
PTSD symptoms have significantly impacted his ability to find 
and maintain employment, the evidence of record does not 
demonstrate that he is unemployable.  Furthermore, the 
evidence does not demonstrate gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time and 
place, or memory loss for names of close relative, own 
occupation, or own name.  

The evidence in this case fails to show marked interference 
with employment due to PTSD beyond that contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321 (2007).


ORDER

A 70 percent rating, but no higher, is granted for the 
veteran's service-connected PTSD, subject to the laws and 
regulations governing the payment of monetary benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


